Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,4,6,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (PG Pub 2016/0118543 A1).
Regarding claim 1, Lim teaches an LED chip, comprising, an LED chip body comprising: an N-type semiconductor layer (172, fig. 2, paragraph [0032]), a P-type semiconductor layer (176, paragraph [0032]) disposed over the N-type semiconductor layer, and a light-emitting layer (174) disposed between the N-type semiconductor layer and P-type semiconductor layer, wherein an N electrode (142/162) is disposed on the N-type semiconductor layer; and a reflecting layer (152/154, paragraphs [0059][0072]) directly coated on a side edge surface of the P-type semiconductor layer and a side edge surface of the N electrode; wherein a height of the reflecting layer is determined according to an angle between a side edge of the P-type semiconductor layer and an upper or lower surface of the P-type semiconductor layer, a length of the side edge of the P-type semiconductor layer, and a length of the light-emitting layer (152/154 covers the entire sides of the LED, the taller the LED inherently enlarges the height of the reflecting layer, fig. 2).  
Regarding claim 4, Lim teaches the LED chip according to claim 1, wherein one side edge surface of the N electrode is connected (through 152/154, fig. 2) to one side edge surface of the P-type semiconductor layer, and the P-type semiconductor layer is coated on other side edge surfaces of the N electrode.  
Regarding claim 6, Lim teaches the LED chip according to claim 1, wherein a material of the first semiconductor layer is an N-type gallium nitride material (paragraphs [0026][0032), and a material of the second semiconductor layer is a P-type gallium nitride material (paragraphs [0031][0032).  
Regarding claim 8, Lim teaches an LED packaging method of an LED which comprises the LED chip according to claim 1, wherein comprising covering an outer surface of the side edge of the P-type semiconductor layer of each LED by using the reflecting layer (fig. 2).  
Regarding claim 9, Lim teaches an LED array, wherein comprising a circuit board (board, paragraph [0081]) and a plurality of LEDs (array, paragraph [0081]) which comprise the LED chip according to claim 1 mounted on the circuit board.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1), and under 35 U.S.C. 102(a)(2), as being anticipated by Yoon et al (PG Pub 2019/0237626 A1).
Regarding claim 1, Yoon teaches an LED chip, comprising, an LED chip body comprising: an N-type semiconductor layer (115, fig. 3, paragraph [0022]), a P-type semiconductor layer (125, paragraph [0029]) disposed over the N-type semiconductor layer, and a light-emitting layer (120, paragraph [0029]) disposed between the N-type semiconductor layer and P-type semiconductor layer, wherein an N electrode (155n, paragraph [0059]) is disposed on the N-type semiconductor layer; and a reflecting layer (130/150, paragraph [0017]) directly coated on a side edge surface of the P-type semiconductor layer and a side edge surface of the N electrode; wherein a height of the reflecting layer is determined according to an angle between a side edge of the P-type semiconductor layer and an upper or lower surface of the P-type semiconductor layer, a length of the side edge of the P-type semiconductor layer, and a length of the light-emitting layer (130/150 covers the sides of the LED, the taller the LED inherently enlarges the height of the reflecting layer, fig. 3).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (PG Pub 2016/0118543 A1) as applied to claims 9 above, and further in view of Horio et al (PG Pub 2005/0281303 A1).
Regarding claim 10, Lim remains as applied in claim 9.
Lim does not teach the LED array according to claim 9, wherein a distance between any one of the LEDs and an adjacent LED is inversely proportional to the height of the reflecting layer wrapped on the LED chip body.  
In the same field of endeavor, Horio teaches the inclining angle of reflecting layer 104 in fig. 6 (thus its height: greater inclination angle means larger height, see fig. 6), determines the desired direction of light to be emitted (paragraph [0014]).  
Distance between an adjacent LEDs is known to affect the overall lighting pattern the LEDs produce.
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the height of the reflecting layer as well as the distance between the LEDs, such as making a distance between any one of the LEDs and an adjacent LED is inversely proportional to the height of the reflecting layer wrapped on the LED chip body, to obtain the desired overall lighting pattern for a particular use. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (PG Pub 2019/0237626 A1) as applied to claims 1 above, and further in view of Horio et al (PG Pub 2005/0281303 A1).
Regarding claim 5, Yoon remains as applied in claim 1.
Yoon does not teach a height of the reflecting layer is less than or equal to 1/2 of a value of a distance between a top of the second semiconductor layer and a bottom of the first semiconductor layer.  
In the same field of endeavor, Horio teaches the inclining angle of reflecting layer 104 in fig. 6 (thus its height: greater inclination angle means larger height, see fig. 6), determines the desired direction of light to be emitted (paragraph [0014]).  
Distance between an adjacent LEDs is known to affect the overall lighting pattern the LEDs produce.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the inclining angle, thus, height, to adjust the desired angles of light to be directed for a particular purpose, so that a height of the reflecting layer was less than or equal to 1/2 of a value of a distance between a top of the second semiconductor layer and a bottom of the first semiconductor layer.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-6,8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899